AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA

                                                       JUDGMENT FOR ATTORNEY
Susanne Salvati-Bryant
                                                       FEES IN A CIVIL CASE
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-01406-JAD-CWH
Nancy A. Berryhill


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Judgment is entered in favor of Salvati-Bryant and against the Commissioner in the amount of
$10,887.25, less any applicable processing fees allowed by statute. Freeman must also refund $4,900 to
Salvati-Bryant.




         10/7/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
